Exhibit 10.1 AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT AND INVESTOR RIGHTS AGREEMENT This Amendment No. 1 to Securities Purchase Agreement and Investor Rights Agreement (this “Amendment”) is entered into as of February 23, 2015, by and between Giga-tronics Incorporated, a corporation organized in the State of California (the “Company”), and Alara Capital AVI II, LLC, a Delaware limited liability company (including its successors and assigns, the “Purchaser”). RECITALS A.The Purchaser previously held warrants to acquire up to 1,017,405 shares of common stock of the Company (the “Existing Warrants”). On February 16, 2015, the Company and the Purchaser entered into a Securities Purchase Agreement and Investor Rights Agreement, pursuant to which the Purchaser exercised the Existing Warrants to purchase 824,435 of the 1,017,405 shares for which the Existing Warrants were exercisable, and the Company issued to the Purchaser a warrant (the “First Closing Warrant”) to purchase an additional 898,634 shares of common stock of the Company. B.The Securities Purchase Agreement gave the Purchaser the right to receive a Second Closing Warrant in connection with the further exercise of the Existing Warrants. The Purchaser has committed to the further exercise of the Existing Warrants as provided in this Amendment. C.Capitalized terms used and not separately defined in this Amendment shall have the meanings given to them in the Securities Purchase Agreement. In consideration of the above factors, the Company and the Purchaser hereby agree as follows: AGREEMENT 1.
